Case: 3:16-cv-00437-TMR Doc #: 224 Filed: 05/26/20 Page: 1 of 3 PAGEID #: 4683




                                  IN THE UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF OHIO
                                            WESTERN DIVISION

      Jeffrey Day,                                :
                                                  :
                     Plaintiff,                   :
                                                  :       Case No. 3:16-CV-00437
             vs.                                  :
                                                  :       Judge Thomas M. Rose
      NaphCare, Inc., et al.,                     :
                                                  :
                     Defendants.                  :


                                   ORDER OF DISMISSAL WITH PREJUDICE

             This matter, having concluded between Plaintiff Jeffrey Day and Defendants Robert

     Streck and Montgomery County Board of Commissioners, it is ORDERED that this action,

     including all causes of action, crossclaims or counterclaims, if any, is hereby DISMISSED WITH

     PREJUDICE. IT IS SO ORDERED.

                                                  s/Thomas M. Rose
                                                 ____________________________________
                                                 HONORABLE THOMAS M. ROSE


     APPROVED:


     /s/ Dwight D. Brannon
     Douglas D. Brannon (0076603)
     Dwight D. Brannon (0021657)
     Brannon & Associates
     130 West Second Street, Suite 900
     Dayton, OH 45402
     P: 937-228-2306
     F: 937-228-8475
     dbrannon@branlaw.com ; douglasbrannon@branlaw.com
     Counsel for Plaintiff
Case: 3:16-cv-00437-TMR Doc #: 224 Filed: 05/26/20 Page: 2 of 3 PAGEID #: 4684



     /s/ Michael L. Wright
     Michael L. Wright (0067698)
     Wright & Schulte LLC
     130 West Second Street, Suite 1600
     Dayton, OH 45402
     P: 937-222-7477
     F: 937-222-7911
     mwright@yourohiolegalhelp.com
     Counsel for Plaintiff


     s/ Robert W. Hojnoski
     Robert W. Hojnoski (0070062)
     Reminger Co., LPA
     525 Vine Street, Suite 1500
     Cincinnati, OH 45202
     P: 513-721-1311
     F: 513-721-2553
     rhojnoski@reminger.com
     Counsel for Defendants Robert Streck and
     Montgomery County Board of Commissioners


     s/ Anne M. Jagielski
     Anne M. Jagielski (0093047)
     Asst. Prosecuting Attorney
     Montgomery County Prosecutor’s Office
     301 West Third Street
     P.O. Box 972
     Dayton, OH 45422
     P: 937-496-7193
     F: 937-225-4822
     jagielskia@mcohio.org
     Counsel for Defendants Robert Streck and
     Montgomery County Board of Commissioners


     s/ Joseph M. McCandlish
     Joseph M. McCandlish (0073775)
     Asst. Attorney General, Collections Enforcement
     150 East Gay Street, 21st Floor
     Columbus, OH 43215
     P: 614-466-6594
     F: 614-752-9070
     joseph.mcCandlish@ohioattorneygeneral.gov
     Counsel for Defendant State of Ohio, Department of
     Medicaid fka Ohio Department of Job & Family Services




                                                 2
Case: 3:16-cv-00437-TMR Doc #: 224 Filed: 05/26/20 Page: 3 of 3 PAGEID #: 4685



                                       CERTIFICATE OF SERVICE

             I hereby certify that on 22nd day of May, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
     following:

     Douglas D. Brannon, Esq.
     Dwight D. Brannon, Esq.
     Brannon & Associates
     130 West Second Street
     Suite 900
     Dayton, OH 45402
     dbrannon@branlaw.com
     Counsel for Plaintiff

     Michael L. Wright, Esq.
     Wright & Schulte LLC
     130 West Second Street
     Suite 1600
     Dayton, OH 45402
     mwright@yourohiolegalhelp.com
     co-Counsel for Plaintiff

     John B. Welch, Esq.
     Arnold Todaro Welch & Foliano Co., L.P.A.
     580 Lincoln Park Blvd., Suite 222
     Dayton, OH 45429
     jwelch@arnoldlaw.net
     Counsel for Defendants Jack Saunders, EMT
     and NaphCare, Inc.

     Joseph M. McCandlish, Asst. Attorney General
     Collections Enforcement
     150 East Gay Street, 21st Floor
     Columbus, OH 43215
     joseph.mcCandlish@ohioattorneygeneral.gov
     Counsel for Defendant State of Ohio, Department of
     Medicaid fka Ohio Department of Job & Family Services


                                            s/ Robert W. Hojnoski
                                            Robert W. Hojnoski (0070062)
                                            Counsel for Defendants Robert Streck and
                                            Montgomery County Board of Commissioners
                                            REMINGER CO., LPA
                                            525 Vine Street, Suite 1500
                                            Cincinnati, OH 45202
                                            Phone (513) 721-1311
                                            Fax     (513) 721-2553
                                            rhojnoski@reminger.com



                                                      3
